Citation Nr: 0740783	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-15 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1986 to October 
1989 and from January 1997 to August 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

The veteran appeared before the undersigned Acting Veterans 
Law Judge and testified regarding her symptomatology.  A 
transcript is of record.


FINDING OF FACT

Bilateral shin splints is etiologically related to the 
veteran's active duty service.


CONCLUSION OF LAW

Bilateral shin splints were incurred during the veteran's 
active duty service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a veteran and her representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in September 
2004. This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claim; (2) informing the veteran about the information 
and evidence VA would seek to provide; (3) informing the 
veteran about the information and evidence she was expected 
to provide; and (4) requesting the veteran provide any 
evidence in her possession that pertains to her claim. 
Additionally, a March 2006 letter informed the veteran of how 
the RO assigns disability ratings and effective dates if a 
claim for service connection or an increased rating is 
granted and complies with the holding of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.   The service 
treatment records, VA and private medical records, and lay 
statements are associated with the claims file. Additionally, 
the veteran was afforded a VA examination. The veteran and 
her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide her claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

The Merits of the Claim

The veteran contends that she has developed bilateral shin 
splints as a result of active service. 

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The service treatment records indicate that the veteran 
complained of leg pain during service and was diagnosed with 
shin splints.  The treatment records also show that the 
veteran was placed in leg casts and bone scans revealed 
stress fractures.  

During an October 2004 VA examination, the veteran reported 
constant pain in both legs when she walked and ran and her 
legs were tender to touch.  The examiner indicated that x-
rays were not take because the veteran was pregnant and 
indicated that there was no diagnosis regarding the bilateral 
leg condition because of a lack of pathology.  

Dr. JFW of VA submitted a June 2007 letter concerning the 
veteran's condition and stated the veteran had been diagnosed 
with persistent periostitis (shin splints) since her military 
service.  Dr. JFW noted the veteran reported having pain on 
ambulation which limited her walking to less than one mile.  
Dr. JFW noted exquisite tenderness along the anterior tibia.  

Dr. TAS of Southern Orthopaedic Specialists noted in a June 
2007 examination that the veteran had a diagnosis of chronic 
bilateral medial tibial periostitis and probable low grade 
chronic stress reaction with a history of recurrent stress 
lesions/fractures of the tibia.  Dr. TAS concluded that the 
veteran's symptoms were the same or perhaps worse than when 
he previously saw her last year. 

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." In Gilbert, the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence. Under the benefit of the doubt 
doctrine established by Congress, when the evidence is in 
relative equipoise, the law dictates that the veteran 
prevails. Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

After a full review of the record, including the evidence and 
the testimony of the veteran, the Board concludes that 
service connection for bilateral shin splints is warranted.  
As noted above, the evidence includes the service medical 
records which show treatment for shin splints in service and 
the opinion of Dr. JFW indicating a current diagnosis of 
bilateral shin splints which were present since service.  
With the resolution of reasonable doubt in the veteran's 
favor, service connection for bilateral shin splints is 
warranted.


ORDER


Entitlement to service connection for bilateral shin splints 
is granted.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


